DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over patent application publication US 2003/0114270 A1 to Wuertz et al. (hereinafter referred to as Wuertz), in view of patent number US 4,220,124 to Morris et al. (hereinafter referred to as Morris), and further in view of patent application publication US 2014/0290787 A1 to McAvey.


	a frame assembly (Fig. 5);
	at least one ground engaging member (plurality of wheels 22 and driven wheels 52 and 54);
	a motor (first and second hydraulic motors 48 and 50) supported by the frame assembly and configured to drive the at least one ground engaging member;
	a throttle actuation assembly (control panel 28 with throttle 82) having an engageable member to operate a throttle associated with the motor. 
	Wuertz does not disclose:
	the throttle actuation assembly further comprises, a body portion; 
	a first axle member extending from the body portion and having at least one spline formed on an exterior of the first axle member; and
	an engageable member having a first detent and a second detent; wherein the engageable member is moveable relative to the first axle member to engage the first detent or the second detent with the at least one spline to select a respective first position or a second position of the engageable member relative to the body portion.
Wuertz further discloses a body panel attached to the frame of the lawn mower (20) and covering its chassis (see Fig. 5).  However, neither Wuertz nor Morris disclose the hinged access panel.


	a body portion (throat 30);
	a first axle member (stem 40) extending from the body portion and having at least one spline (fine spline 78) formed on an exterior of the first axle member (Figs. 2 and 3); and
	an engageable member (throttle shaft 38, vane supporting body 50, collar 60 and upper cylindrical portion 61) having a first detent (shoulder 68) and a second detent (internal splines 70);
	wherein the engageable member is moveable relative to the first axle member (stem 40) to engage the first detent (as shown in Fig. 2) or the second detent (as shown in Fig. 3) with the at least one spline to select a respective first position or second position of the engageable member relative to the body portion (Figs. 2 and 3 describe two positions of engagement of the splines 70 and 78 during assembly of the throttle; Col. 4, Ln. 68 through Col. 5, Lns. 1 - 30). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the throttle assembly as taught by Morris, with the lawn mower of Wuertz, to improve engine efficiency by providing more accurate control of the throttle.

	McAvey discloses a fuel transfer system for a vehicle comprising: 
	a body panel (310) fixed to the frame assembly (sheet metal adjacent the filler neck 338, Paragraph [0052]);

	wherein the access panel is hingedly connected to the body panel with a living hinge (the hinge is shown in Fig. 8, Paragraphs [0052] - [0054]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide a hinged access panel to the lawn mower taught by Wuertz to cover its fuel filler.

Allowable Subject Matter
Claims 1 – 11 and 16 – 20 are allowed.
Claims 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose a motorized vehicle as claimed in independent claim 1, further wherein the engageable member is moveable by the rider during operation of the motorized vehicle.  The air vane (44) of Morris is moved when air from a fan hits it.  Morris is further silent about how the fan is operated and it would not be obvious to further modify Morris to achieve the claimed invention.  Claims 2 – 5 depend from claim 1, and therefore, are also allowed.

Regarding claim 6, Wuertz modified by Morris disclose the motorized vehicle of Claim 1. They do not further teach:

	a throttle cable engaging member within the body portion, wherein movement of the engageable member moves the throttle cable engaging member; and
	wherein the throttle cable engaging member engages the limiter member to limit movement of the throttle cable engaging member. Claim 7 depends from claim 6, and is therefore also allowable.

Regarding claim 8, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not teach the vehicle further comprising:
	a side body panel extending over at least a portion of the motor; an access panel selectively coupled to the side body panel, wherein the access panel includes a perforated region; and
	a seal connected to the access panel to limit passage of air into an engine fan assembly to substantially through the perforated region. Claim 9 depends from claim 8, and therefore, is also allowable.

Regarding claim 10, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but does not further disclose the vehicle comprising: a seat assembly having a seat portion and a base portion; a removable member;
	a wall portion extending from the base portion, wherein a track is formed at an internal surface of the wall portion;

	wherein the removable member engaged into the track defines a storage volume within the seat assembly. Claim 11 depends from claim 10, and therefore, is also allowable. 

Regarding claim 13, Wuertz modified by Morris and McAvey discloses the motorized vehicle of Claim 12, but they do not explicitly teach wherein the body panel and the access panel are formed as one member. Claims 14 and 15 depend from claim 13, and therefore are also allowable. 

Regarding claim 16, Wuertz modified by Morris discloses the motorized vehicle of Claim 1, but they do not disclose the vehicle further comprising:
	a body panel fixed to the frame assembly and covering at least a portion of the motor;
	a fill neck extending through the body panel; and
	a sealing member configured to direct a flow of fluid away from the fill neck and over the body panel. In particular, the sealing member as claimed is not taught. Claims 17 — 20 depend from claim 16, and therefore, are also allowable.

Response to Amendment
Applicant’s arguments filed October 15, 2021 in regards to now amended independent claim 1, have been considered.  Claim 1 is now allowed.  
October 15, 2021, have been fully considered but they are not persuasive. In regards to independent claim 12, applicants argue McAvey does not disclose the claimed “living hinge”.  However, McAvey clearly shows a hinge (a U-shaped portion) connecting a fuel filling door (312) to a vehicle body panel (310) in Fig. 8.  The hinge is standard on most vehicles.  Therefore, Wuertz, Morris and McAvey, together, do teach the claimed motorized vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Felicia L. Brittman/           Examiner, Art Unit 3611         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611